By the court.

We are of opinion, that the trustee in this case must be charged. It is true that no action can be maintained against a sheriff for money by him collected, as such, until upon demand made he has refused to pay it to the creditor. 3 B. & A. 696, Jefferies v. Sheppard.
*520And it does not appear, that the money in this caae has ever been demanded by the principal. Rut it seems †0 US; that under our statute, the trustee is to be charged, whenever it appears that he has money in his hands, which the principal has a right to receive upon demand, whether a demand has been made or not.
An attorney is not liable to an action for money by him collected for his client, until a demand has been made. 5 Cowen, 376, Taylor v. Bates; 6 ditto, 596, ex parte, Ferguson; 6 Johns. Ch. Rep. 358 ; 10 Johns. Rep. 285.
And yet it is supposed, that no doubt has ever been entertained, that an attorney, who has collected money for his client, may be charged as a trustee, although no demand of the money may have been made by the client. 12 Mass. Rep. 441, Thayer v. Sherman; 4 Greenl. 532, Staples v. Staples.

Trustee adjudged chargeable.